Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 00023 line 1 the phrase “FIG. 4 shows the process of a press 10 being directed against a blank 102 to be received in cavity 104 of receiver 106” must be changed to “FIG. 4 shows the process of a press 100 being directed against a blank 102 to be received in cavity 104 of receiver 106”
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  
Regarding claim 1, in line 1 the phrase “angled edge lip” must be changed to “an angled edge lip”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in line 4 the phrase “an outer lip” render the claim indefinite because it is unclear if “an outer lip” is the same as or different from “angled edge lip” that recited in line 1 of the same claim 1.
As best understood and for the purpose of the examination, the Examiner interpreted “an outer lip” is the same as “angled edge lip” that recited in line 1 of the same claim 1.
Claims 2-19 are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu (CN1049373C attached NPL, English Machine translation) in view of Shimazaki (US20200101788A1).
Regarding claim 1, Shimizu discloses a method of forming a rotationally balanced disc (paragraph 14: hub body is used to fit on the outside of a rotating body such as a rotating shaft) (fig.1B: (1)) with angled edge lip (see fig.1B below) comprising the steps of:
a) providing a disc blank (fig.1A: (1)) (paragraphs 189-193);

    PNG
    media_image1.png
    455
    653
    media_image1.png
    Greyscale
b) bending the disc blank to provide an outer lip (see fig.1B below) at a predetermined angle at a transition relative to a center disc portion (paragraph 131).











Shimizu does not disclose while bending the disc blank, simultaneously embossing a pattern into the lip thereby reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner to provide a rotationally balanced disc.
Shimazaki teaches a method of forming a part with angled edge lip (see fig.10B below) comprising the steps of:
a) providing a blank (fig.9: (58)) (paragraph 0119);
b) bending the blank (fig.10: (see the bending of the element (58) that formed by element (29)) to provide an outer lip (see fig.10 below) at a predetermined angle at a transition relative to a center disc portion (fig.10: (31)); and
while bending the blank, simultaneously embossing a pattern (fig.10: markers (9)) into the lip thereby reducing a circumference at an outer edge (paragraph 0020: markers positioned around the periphery of the embossed design on the two molds) (see fig.10 below) of the lip over a non-embossed lip bent in the same manner (paragraphs 0012, 0020, 0088 and 0119).

    PNG
    media_image2.png
    491
    649
    media_image2.png
    Greyscale









Shimazaki does not disclose reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner.
However, Shimazaki concerned about forming multiple markers “pattern” with respect to the size of the blank (paragraphs 0025 and 0036-0038) in order to solve the problem of ripples (paragraph 0118);
Further, the Applicant concerned about forming pattern” with respect to the size of the blank in order to solve the problem of ripples (Applicant’s specification paragraph 0014);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Shimazaki to have reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner in order to prevent creating ripples (Shimazaki :paragraph 0018); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Both of the prior arts of Kanemitsu and Shimazaki a method of forming a part with angled edge lip by using a press;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the press of Kanemitsu to have markers to form a pattern into the lip as taught by Shimazaki thereby having while bending the disc blank, simultaneously embossing a pattern into the lip thereby reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner to provide a rotationally balanced disc in order to prevent creating ripples (Shimazaki :paragraph 0018), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Kanemitsu discloses wherein the bending step further comprises bending with a press (paragraph 189).  

Regarding claim 3, Kanemitsu discloses wherein the bending step further comprises pressing the disc blank in a receiver (fig.1B: (3b)).  

Regrading claims 4-5, Shimazaki concerned about forming multiple markers “pattern” with respect to the size of the blank (paragraphs 0025 and 0036-0038) in order to solve the problem of ripples (paragraph 0118);
Further, the Applicant concerned about forming pattern” with respect to the size of the blank in order to solve the problem of ripples (Applicant’s specification paragraph 0014);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Shimazaki to have wherein the circumference at the outer edge is reduced by at least 90% over a non-embossed lip bent in the same manner during the embossing step; or wherein the circumference at the outer edge is reduced by at least 95% over a non-embossed lip bent in the same manner during the embossing step in order to prevent creating ripples (Shimazaki :paragraph 0018); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Regrading claim 8, Shimazaki teaches wherein during the embossing step, the pattern is radially outwardly directed from the lip (see fig.10 above).  

Regrading claim 9, Shimazaki teaches wherein during the embossing step, the pattern has items spaced apart by gaps separating the items about a surface of the lip (paragraph 12: multiple markers, such as X's, or +'s, or markers of any shape, can be formed on the border around the periphery of the embossed design on the surface of the metal sheet).  

Regarding claims 10-13, Shimazaki concerned about the size of the markers “items” (paragraph 0012: markers are either raised (convex) or depressed (concave) on the surface of the metal sheet, such as in alternating fashion);
Shimazaki concerned about forming multiple markers “pattern” with respect to the size of the blank (paragraphs 0025 and 0036-0038) in order to solve the problem of ripples (paragraph 0118);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Shimazaki to have the items have a height of at least 1/10 a height of the lip, the items have a height of at least 1/4 a height of the lip , the items have a height of at least 1/2 a height of the lip, or the gaps have a width of at least 1/4 of a height of the lip; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 14-16, Shimazaki concerned about the size of the markers “items” (paragraph 0012: markers are either raised (convex) or depressed (concave) on the surface of the metal sheet, such as in alternating fashion);
Shimazaki concerned about forming multiple markers “pattern” with respect to the size of the blank (paragraphs 0025 and 0036-0038) in order to solve the problem of ripples (paragraph 0118);
Shimazaki teaches the pattern has items spaced apart by gaps separating the items about a surface of the lip (paragraph 12: multiple markers, such as X's, or +'s, or markers of any shape, can be formed on the border around the periphery of the embossed design on the surface of the metal sheet);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Shimazaki to have the gaps have a width of at least 1/2 of a height of the lip, the items have a width of at least 1/4 a height of the lip, or the items have a width of at least 1/4 a height of the lip; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Regarding claim 17, Kanemitsu discloses wherein when bending the transition is one of a sharp angle and a curve (see fig.1B above).  

Regarding claim 18, Kanemitsu discloses bending the balanced disc, 
Shimazaki teaches the pattern (fig.10: (9)) is symmetrical across a centerline of produced part;  
Therefore, the modification of Kanemitsu in view of Shimazaki teaches wherein after bending the balanced disc, the pattern is symmetrical across a centerline of the balanced disc.  

Regarding claim 19, Kanemitsu discloses wherein during the bending step the lip is angled relative to the center disc portion (see fig.1B above).
Kanemitsu does not disclose wherein during the bending step the lip is angled at 45 degrees relative to the center disc portion.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Kanemitsu to wherein during the bending step the lip is angled at 45 degrees relative to the center disc portion in order to meet a specific design as needed such as the size of the part to be connected to the disc ; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima (JPH0732068A attached NPL, English Machine translation) in view of Shimazaki (US20200101788A1).
Regarding claim 1, Kitajima discloses a method of forming a rotationally balanced disc (paragraph 13: short tubular portion) (fig.1b) with angled edge lip (see fig.1b below) comprising the steps of:
a) providing a disc blank (fig.1a: (W)) (paragraphs 62-67);
b) bending the disc blank to provide an outer lip (see fig.1b below) at a predetermined angle at a transition relative to a center disc portion (see fig.1b below).

    PNG
    media_image3.png
    403
    668
    media_image3.png
    Greyscale












Kitajima does not disclose while bending the disc blank, simultaneously embossing a pattern into the lip thereby reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner to provide a rotationally balanced disc.

Shimazaki teaches a method of forming a part with angled edge lip (see fig.10B above) comprising the steps of:
a) providing a blank (fig.9: (58)) (paragraph 0119);
b) bending the blank (fig.10: (see the bending of the element (58) that formed by element (29)) to provide an outer lip (see fig.10 above) at a predetermined angle at a transition relative to a center disc portion (fig.10: (31)); and
while bending the blank, simultaneously embossing a pattern (fig.10: markers (9)) into the lip thereby reducing a circumference at an outer edge (paragraph 0020: markers positioned around the periphery of the embossed design on the two molds) (see fig.10 above) of the lip over a non-embossed lip bent in the same manner (paragraphs 0012, 0020, 0088 and 0119).

Shimazaki does not disclose reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner.
However, Shimazaki concerned about forming multiple markers “pattern” with respect to the size of the blank (paragraphs 0025 and 0036-0038) in order to solve the problem of ripples (paragraph 0118);
Further, the Applicant concerned about forming pattern” with respect to the size of the blank in order to solve the problem of ripples (Applicant’s specification paragraph 0014);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Shimazaki to have reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner in order to prevent creating ripples (Shimazaki :paragraph 0018); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Both of the prior arts of Kitajima and Shimazaki a method of forming a part with angled edge lip by using a press;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the press of Kitajima to have markers to form a pattern into the lip as taught by Shimazaki thereby having while bending the disc blank, simultaneously embossing a pattern into the lip thereby reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner to provide a rotationally balanced disc in order to prevent creating ripples (Shimazaki :paragraph 0018), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Kitajima discloses wherein the bending step further comprises bending with a press (paragraph 67).  

Regarding claim 6, Kitajima discloses wherein the step of providing the disc blank further comprises providing one of cutouts and a central bore (fig.1a: (1)) in the disc blank (paragraphs 64).  

Regarding claim 7, Kitajima discloses wherein the step of providing the disc blank further comprises providing a round central bore (fig.1a: (1)) in the disc blank (paragraphs 64).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albert (US1727520A).
Albert disclose while bending a blank, simultaneously embossing a pattern into a lip thereby reducing a circumference at an outer edge of the lip (figs.1-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725